Order filed July 2, 2013




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-12-00108-CV
                                  ____________

                      MICHAEL KIMBRELL, Appellant

                                       V.

         MEMORIAL HERMANN HOSPITAL SYSTEM, Appellee


                    On Appeal from the 61st District Court
                            Harris County, Texas
                     Trial Court Cause No. 2010-27437A

                                  ORDER

      The clerk’s record was filed March 12, 2013. Our review has determined
that relevant items have been omitted from the clerk’s record. See Tex. R. App. P.
34.5(c). The record does not contain (1) the deposition testimony of Rhonda
Elmore; (2) the deposition testimony of James A Field, M.D.; and (3) “the video
infomercial.”
      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before July 24, 2013, containing (1) the deposition testimony of
Rhonda Elmore; (2) the deposition testimony of James A Field, M.D.; and (3) “the
video infomercial.”

      If the omitted items are not part of the case file, the district clerk is directed
to file a supplemental clerk’s record containing a certified statement that the
omitted items are not a part of the case file.



                                  PER CURIAM